Plaintiff in error was indicted, tried, and convicted of murder in the first degree. He was sentenced to be electrocuted and seeks relief from that judgment by writ of error.
No error is alleged to have been committed at the trial but it is contended that the judgment was fatally defective in that (1) it was not definite as to the crime for which defendant was convicted; (2) it did not state whether the defendant was recommended for mercy by the jury, and (3) it was vitiated because it contained the phrase "suffer the pains" of death.
"Suffer the pains" of death is an old common-law remnant that still lingers but, in this case, it was in no sense harmful and was mere surplusage as the death penalty was imposed by electrocution.
The verdict was in substantial compliance with the law. *Page 737 
The matter of recommending mercy is a function of the jury under proper charge and if they take no affirmative action in this, the trial court will not be held in error for not so announcing in his judgment. The judgment states in terms that defendant was tried on an indictment for murder in the first degree and that he was convicted and adjudged to be guilty of murder in the first degree.
The judgment is therefore not amenable to the assault made on it so it is affirmed.
Affirmed.
BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.